Citation Nr: 1756156	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-15 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 

INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from January 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim currently on appeal. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in December 2011 and a VA medical opinion was obtained in October 2012.  The October 2012 VA examiner opined that the medical evidence "does not establish a longitudinal trend of subjective complaints and objective findings; therefore, a causal relationship cannot be established."  The Board finds that the October 2012 medical opinion is inadequate for adjudication purposes.  Specifically, the medical opinion appears to be based on the lack of treatment subsequent to service, without fully addressing the Veteran's competent statements regarding left shoulder symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on veteran's report of an in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanon v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006) (holding that the Board may not rely on a medical opinion in which it is determined that a Veteran's lay statements lack credibility solely because they are not corroborated by contemporaneous medical records).  Therefore, a new medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all left shoulder disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each left shoulder disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service, to include in-service treatment for pain in the upper back and scapula.  

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the service treatment records showing treatment for pain in the scapula and in the upper back, as well as the Veteran's competent statements regarding left shoulder symptoms since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




